Citation Nr: 1644915	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left hip and groin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from October 2010 to May 2011.

This case is before the Board of Veterans' Appeals (Board) on appeal from a         June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board will remand the case for another VA examination for thorough inquiry into this claim, beginning with whether there is current disability.  Under VA law, present disability is the first element of a claim for service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's assertion is that he sustained left hip and groin muscle injury during his basic training.  His statement on an August 2014 Substantive Appeal                   (VA Form 9) is that he believed he had sustained hip fracture during a ruck march in basic training.  He stated that after the original injury he was made to continue marching wearing full gear, not given time to convalesce.  He stated that now his hips would crack and pop, particularly due to related back pain.  

There is medical documentation of a hip injury in a November 2010 in-service record from a military medical clinic.  The Veteran underwent a May 2013 VA examination which showed nothing besides subjective bilateral hip pain; no objective evidence of pulled groin muscle.  Pain alone is not compensable.  
See generally, Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However,                           he steadfastly maintains there is more substantive disability (including affecting the back region), and the 2013 exam was more or less cursory.  Precedential case law requires attention to subjective assertion of disability, and if warranted pending medical confirmation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77              (Fed. Cir. 2007).  For purpose of comprehensive consideration and appellate adjudication of this matter, it is necessary that the Veteran is re-examined.    

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.   

2. Then schedule the Veteran for a VA examination with regard to a claimed left hip and groin condition, with an orthopedist or other properly qualified medical professional.   The claims folder must be provided to and reviewed by  the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should confirm whether or not the Veteran has diagnosable present disability (beyond the presence of pain or discomfort alone) involving the left hip and groin regions.  In so doing, consistent with the Veteran's prior statements on the matter, the lower back region should be considered in regard to contemporaneous symptomatology consistent with a left hip/groin condition.  Then for any condition(s) diagnosed, opine whether it is at least as likely as not that any identified disorder was incurred or aggravated during active military service, namely with regard to the incident the Veteran indicates and that is also documented involving a November 2010 left hip injury during the Veteran's basic training.     

The examiner should include in the examination report  an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If the directives specified in this remand have not been implemented, proper corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

